Case 2:18-cv-00390-RWS-RSP Document 179 Filed 01/07/20 Page 1 of 3 PageID #: 5031



                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE EASTERN DISTRICT OF TEXAS
                                      MARSHALL DIVISION

   PELOTON INTERACTIVE, INC.,                      §
                                                   §
                Plaintiff,                         §
          v.                                       §         Case No. 2:18-CV-00390-RWS-RSP
                                                   §
   FLYWHEEL SPORTS, INC.,
                                                   §
                Defendant.                         §

                                               ORDER

         Before the Court is Defendant Flywheel Sports, Inc.’s (“Flywheel”) Motion to Compel

  Conception and Inventorship Email ESI (“Motion to Compel”). Dkt. No. 129. In this Motion to

  Compel, Flywheel asserts that Plaintiff Peloton Interactive, Inc. (“Peloton”) recently altered its

  alleged conception date and indicated its intention to modify inventorship for three asserted

  patents. Id. at 1. Flywheel asserts that these changes justify further email discovery into the

  conception and inventorship of the patents-in-suit. Id. This Motion to Compel therefore seeks to

  compel Peloton to promptly undertake additional searches of numerous terms for eight custodians.

  For the reasons stated below, the Court DENIES Flywheel’s Motion to Compel.

         The e-Discovery Order in this case requires that the Parties designate the “eight (8) most

  significant e-mail custodians in view of the pleaded claims and defenses,” and the e-Discovery

  Order also states that “[e]ach requesting party shall limit its e-mail production requests to a total

  of ten (10) search terms per custodian per party.” Dkt. No. 53 at ¶ 9. Flywheel has already selected

  custodians and sent search terms in this case. See Dkt. No. 131-1 at ¶¶ 2–11 (indicating that Peloton

  has agreed to review 364,000 unique e-mail documents).

         In the present Motion to Compel, Flywheel requests permission to seek additional

  discovery from eight custodians. Dkt. No. 129 at 7 (seeking to search the personal email accounts


                                                  1/3
Case 2:18-cv-00390-RWS-RSP Document 179 Filed 01/07/20 Page 2 of 3 PageID #: 5032



  of Graham Stanton, Eric Hwang, Yu Feng, Christopher Sira, Hans Wooley, John Foley, Tom

  Cortese, and Hisao Kushi). Additionally, Flywheel seeks to search the following terms:

          1   leaderboard OR torqboard
          2.  Seldin OR Galluzo OR Zukerman OR Ristau
          3.  Flywheel OR “Fly Wheel” OR “at-home” OR “@home” [OR]
              “Flywheel@home”
          4.  flywheelsports OR tricerapartners OR samlyncapital
          5.  live AND (class OR program OR stream OR video)
          6.  Sira OR Wooley
          7.  Expresso OR NetAthlon
          8. patent* OR Hangartner OR “x-patent” OR “x-patents”
          9.  Cho OR Bukauskas OR arohwhyceeee OR Narunas
          10. McClure OR 6,902,513 OR (513 w/3 patent)

  Dkt. No. 129-1 at 3.

          The Court concludes that Flywheel has not shown good cause for the requested additional

  discovery. The Court finds Flywheel’s arguments from the January 3rd hearing to be unpersuasive.

  Flywheel argued that the additional discovery was necessary due to Peloton’s attempt to change

  its asserted priority date and the inventorship of asserted patents. Flywheel argued that it needed

  this discovery to develop its conception story. However, the Court finds this argument to be

  unpersuasive as the “conception story” was part of this case before Peloton’s attempted

  changes to inventorship and to its priority date. Furthermore, Defendant was unable, despite

  multiple requests, to show any connection between the additional search terms and the change in

  priority date.

          Additionally, by using the term “or,” Flywheel effectively requests thirty-three (33)

  search terms, far more than the ten-search term limit in the e-Discovery Order. However, even

  assuming that this list constitutes only ten terms, granting this Motion would essentially restart the

  e-Discovery process as it would require Peloton to search ten search terms for eight different

  custodians. Flywheel has not shown why this extensive additional discovery is justified.



                                                  2/3
Case 2:18-cv-00390-RWS-RSP Document 179 Filed 01/07/20 Page 3 of 3 PageID #: 5033



         Because the requested discovery would create significant burden on Peloton and because

  Flywheel failed to show why additional discovery is justified by Peloton’s actions, the Court finds

  that Flywheel has failed to show good cause for the requested discovery. Flywheel’s Motion is

  therefore DENIED.
         SIGNED this 3rd day of January, 2012.
        SIGNED this 7th day of January, 2020.




                                                       ____________________________________
                                                       ROY S. PAYNE
                                                       UNITED STATES MAGISTRATE JUDGE




                                                 3/3
